Citation Nr: 0303288	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-07 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
 
Entitlement to service connection for residuals of frostbite 
of the left thumb.

(The issue of entitlement to service connection for chronic 
bronchitis, claimed as due to exposure to chemical herbicides 
during service in the Republic of Korea, will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965, and from January 1968 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
for service connection for residuals of frostbite of the left 
thumb and chronic bronchitis, claimed as due to exposure to 
chemical herbicides during service in the Republic of Korea.

This appeal only addresses the issue of service connection 
for residuals of frostbite of the left thumb.  Further 
development will be conducted on the issue of entitlement to 
service connection for chronic bronchitis, claimed as due to 
exposure to chemical herbicides during service in the 
Republic of Korea, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.   38 C.F.R. § 20.903.  After giving the notice to the 
veteran and reviewing any response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

A frostbite injury of the left thumb was sustained during 
active duty.


CONCLUSION OF LAW

The residuals of a frostbite injury of the left thumb were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), 
now requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

The evidence shows that with respect to the claim for service 
connection for the residuals of left thumb frostbite, the 
requirements of the VCAA have been met, and as will be 
explained below, the evidence is sufficient to grant that 
claim.  

Factual Background and Analysis

The veteran's service medical records for his first period of 
active duty show normal clinical findings with respect to his 
upper extremities on entrance examination in January 1962.  A 
medical report dated January 1963 shows that the veteran was 
treated for "Frostbite thumbs  - guard duty 2 days ago - 
thumbs numb," while he was stationed at Ft. Riley, Kansas.  
Physical examination noted redness with slight numbness on 
the ventral tip of both thumbs.  The diagnosis was first 
degree frostbite.  Nearly a year afterwards, a treatment 
report dated November 1963 noted that the veteran had a 
history of frostbite of his right thumb in 1962.  These are 
the only mention of frostbite injuries during the veteran's 
periods of military service.

In February 1999, the veteran filed a claim for VA 
compensation for several disabilities including residuals of 
frostbite of the left thumb.  He is presently service-
connected only for frostbite residuals of his right thumb.  
Pursuant to his claim, he was provided with a VA cold injury 
protocol examination in August 1999 to determine his current 
diagnosis.  The report of the examination shows that he 
related a history to the examiner of sustaining a frostbite 
injury on both thumbs during maneuvers in service at Ft. 
Riley and presented complaints of a tingling and numbing 
sensation in both thumbs which usually manifested with 
exposure to cold temperatures.  Following his examination the 
physician diagnosed the veteran with remote frostbite injury 
with some residual symptoms which are possibly related to the 
frostbite.  

A different physician from the above doctor conducted a 
separate VA general medical examination in August 1999 and 
noted the November 1963 service treatment report showing 
history of frostbite injury of the right thumb in 1962.  This 
doctor diagnosed the veteran with frostbite of right thumb, 
history of Korea 1962, with complaint of constant tingling 
sensation aggravated by cold weather.

The veteran's service personnel records show that he served a 
tour of duty in the Republic of Korea from March 1968 to 
April 1969.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any treatment in service for exposure to cold 
temperatures will necessarily permit service connection for 
residuals of a frostbite injury, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The facts of the case show that the veteran was clearly 
treated for a frostbite injury affecting both thumbs during 
service at Ft. Riley in January 1963.  The subsequent service 
treatment report in which is noted a history of frostbite 
injury of the right thumb confirms the previous cold weather 
injury.  (At the time, however, [November 1963] it is obvious 
that it was only the right thumb that was causing problems.)  
Post-service VA examinations in August 1999 show that both 
thumbs were addressed by the physician who conducted the VA 
cold injury protocol examination and he, in turn, diagnosed 
the veteran to have residual symptoms of the remote cold 
weather injury.  Although the August 1999 VA general medical 
examiner only addressed the veteran's right thumb, this in no 
way negates the veteran's in-service medical history, or the 
diagnosis by the other VA physician who examined the veteran 
in August 1999, who considered both thumbs.  

Given the presence of evidence reflecting a left thumb cold 
weather injury in service and current evidence of residual 
symptoms of that injury, service connection for residuals of 
left thumb frost bite is warranted.  The appeal is granted, 
subject to the applicable laws and regulations which govern 
awards of VA compensation benefits.


ORDER

Service connection for residuals of frostbite of the left 
thumb is granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

